Name: Commission Regulation (EEC) No 717/87 of 12 March 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/48 Official Journal of the European Communities 13 . 3 . 87 COMMISSION REGULATION (EEC) No 717/87 of 12 March 1987 fixing the amount of the subsidy on oil seeds the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore not be determined ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza and rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 ( ®), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 662/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza and rape seed, the amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape seed has been obtainable only provisionally on the basis of the target price proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 268 1 /83 (11) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape seed will, however, be confirmed or replaced as from 13 March 1987 to take into account the indicative price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4 . However, the amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape will be confirmed or replaced as from 13 March 1987 to take into where appropriate, the effects of the application of the system of maximum guaranteed quanti ­ ties for colza and rape seed. Article 2 This Regulation shall enter into force on 13 March 1987. (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p . 8 . (3) OJ No L 164, 24 . 6 . 1985, p . 11 . O OJ No L 44, 13 . 2. 1987, p. 1 . 0 OJ No L 167, 25 . 7. 1972, p . 9 . ( «) OJ No L 146, 31 . 5. 1986, p . 25. O OJ No L 133, 21 . 5. 1986, p . 12 . (g) OJ No L 133, 21 . 5. 1986, p . 14. O OJ No L 57, 27. 2 . 1987, p . 38 . H OJ No L 63 , 6 . 3 . 1987, p. 20 . (" OJ No L 266, 28 . 9 . 1983, p. 1 . 13 . 3 . 87 Official Journal of the European Communities No L 70/49 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1987. For the Commission Frans ANDRIESSEN Vice-President No L 70/50 Official Journal of the European Communities 13 . 3 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 0,610 0,000 36,674 0,610 0,000 37,011 0,610 0,000 36,853 0,610 0,000 36,695 0,100 0,000 31,319 0,100 0,000 31,161  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 88,37 99,57 1 712,89 251,50 309,28 27,607 20,746 55 024 3 576,99 88,94 4311,31 0,00 5 206,13 89,18 100,49 1 728,61 253,78 312,11 27,857 20,930 55 524 3 588,00 88,94 4 357,66 0,00 5 248,51 88,83 100,08 1 721,13 252,34 310,71 27,718 20,804 55 154 3 537,12 88,94 4 331,86 0,00 5 190,89 88,55 99,76 1 713,11 250,72 309,31 27,443 20,678 55 005 3 497,49 88,94 4 280,13 0,00 5 152,84 75,74 85,32 1 461,05 212,44 263,35 23,222 17,281 46 715 2 861,21 14,58 3 601,16 0,00 4 331,88 75,64 85,18 1 449,42 211,79 260,41 23,002 17,047 46 239 2 757,68 14,58 3 548,04 0,00 4 263,50 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 13 . 3 . 87 Official Journal of the European Communities No L 70/51 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : 1,860 1,250 37,924 1,860 1,250 38,261 1,860 1,250 38,103 1,860 1,250 37,945 2,600 2,500 33,819 2,600 2,500 33,661 (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 91,36 102,94 1 771,48 260,37 319,96 28,585 21,530 56 948 3 722,84 271,19 4 493,56 189,77 5 395,90 92,17 103,85 1 787,20 262,66 322,79 28,836 21,715 57 448 3 733,84 271,19 4 539,91 189,77 5 438,28 91,82 103,44 1 779,72 261,22 321,39 28,697 21,589 57 078 3 682,97 271,19 4 514,11 189,77 5 380,66 91,54 103,12 1 771,70 259,60 320,00 28,422 21,463 56 930 3 643,34 271,19 4 462,38 189,77 5 342,61 81,71 92,05 1 578,24 230,19 284,71 25,178 18,849 50 563 3 152,90 379,07 3 965,65 379,54 4 711,41 81,61 91,91 1 566,61 229,55 281,77 24,959 18,615 50 087 3 049,37 379,07 3 912,54 379,54 4 643,04 (!) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 70/52 Official Journal of the European Communities 13 . 3 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') : 1,720 0,000 42,384 1,720 0,000 42,263 1,720 0,000 42,342 1,720 0,000 42,421 1,720 0,000 42,421  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 102,22 115,18 1 978,96 289.76 357,03 31,795 ' 23,750 63 448 4 063,26 250.77 4 052,10 0,00 6 638,73 6 423,31 101,94 114,86 1 973,24 288,82 355,96 31,691 23,653 63 247 4 017,87 250,77 4 032,34 0,00 6 610,60 6 396,09 102,14 115,07 1 976,98 289,17 356,66 31,756 23,716 63 242 4 002,12 250,77 4 045,24 0,00 6 588,07 6 374,29 102,42 115,38 1 980,06 289,31 357,36 31,657 23,779 63 509 4 000,93 250,77 4 026,75 0,00 6 591,21 6 377,33 102,42 115,38 1 980,06 289,31 357,36 31,657 23,779 63 509 4 000,93 250,77 4 026,75 0,00 6 591,21 6 377,33 3. Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 4 002,52 ' 6 392,68 3 984,94 6 366,81 3 998,27 6 345,27 3 979,78 6 348,31 3 978,91 6 347,78 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM F1 Bfrs/Lfrs FF Dkr E Irl £ Lit Dr Esc Pta 2,075060 2,343850 42,978600 6,905280 7,806880 0,776361 0,712391 1 475,13 151,97300 159,32100 145,32600 2,069380 2,340540 42,995000 6,911710 7,835640 0,781191 0,714729 1 478,60 153,94100 160,90400 146,29300 2,064160 2,337560 43,014400 6,919850 7,863220 0,785696 0,716396 1 482,04 155,74200 162,22000 146,98700 2,059020 2,334010 43,032800 6,928370 7,891710 0,790232 0,718010 1 485,70 157,72000 163,41600 147,78300 2,059020 2,334010 43,032800 6,928370 7,891710 0,790232 0,718010 1 485,70 157,72000 163,41600 147,78300 2,044310 2,323980 43,083300 6,954430 7,965590 0,801297 0,722520 1 496,95 164,31100 167,06500 149,86600